348 F.2d 340
121 U.S.App.D.C. 111
PANHANDLE EASTERN PIPE LINE CO., Petitioner,v.FEDERAL POWER COMMISSION, Respondent, County of Wayne,Michigan, Michigan Public Service Commission, Intervenors.
No. 19016.
United States Court of Appeals District of Columbia Circuit.
Argued June 10, 1965.Decided June 22, 1965.

On petition to review orders of the Federal Power Commission.
Mr. Harry S. Littman, Washington, D.C., with whom Mr. Melvin Richter, Washington, D.C., was on the brief, for petitioner.
Mr. Peter H. Schiff, Atty., Federal Power Commission, with whom Messrs. Richard A. Solomon, Gen. Counsel, Howard E. Wahrenbrock, Sol., and Abraham R. Spalter, Asst. Gen. Counsel, Federal Power Commission, were on the brief, for respondent.
Mr. David R. Kaplan, Detroit, Mich., with whom Mr. Berl I. Bernhard, Washington, D.C., was on the brief, for intervenor, County of Wayne, Michigan.
Mr. Jerome Maslowski, Lansing, was on the brief for intervenor, Michigan Public Service Commission.
Before BAZELON, Chief Judge, and FAHY and WASHINGTON, Circuit Judges.
PER CURIAM:


1
The prior history in this court of this case is found in City of Detroit, Michigan v. Federal Power Comm'n, 97 U.S.App.D.C. 260, 230 F.2d 810, cert. denied, 352 U.S. 829, 77 S. Ct. 34, 1 L. Ed. 2d 48, and in Panhandle Eastern Pipe Line Co. v. Federal Power Comm'n, 113 U.S.App.D.C. 94, 305 F.2d 763, cert. denied, 372 U.S. 916, 83 S. Ct. 719, 9 L. Ed. 2d 722.  The present petition is for review of orders of the Commission following our remand to the Commission by our judgment in the case last cited.  We affirm the present orders as within the Commission's authority validly exercised as a result of the proceedings upon the remand.


2
Affirmed.